IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2535 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 169 DB 2018
                                :
           v.                   :           Attorney Registration No. 201184
                                :
SHARMIL DONZELLA McKEE,         :           (Philadelphia)
                                :
                Respondent      :


                                       ORDER
PER CURIAM
        AND NOW, this 7th day of November, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Sharmil Donzella McKee is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day, consecutive to the two-year suspension ordered by this Court on October 18,

2017.   See ODC v. McKee, No. 2395 DD3.        Respondent shall comply with all the

provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).